              Case 4:21-cv-00018-LPR Document 9 Filed 04/19/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION

JOHN E. JOHNSON                                                                                     PETITIONER
ADC #121088

                                       Case No. 4:21-cv-00018-LPR-BD

DOE, Sheriff,
Pulaski County, Arkansas                                                                           RESPONDENT

                                                       ORDER

          The Court has received a Recommended Disposition from Magistrate Judge Beth Deere.1

On March 25, 2021, Mr. Johnson filed objections to the Recommendation. (Doc. 8). After careful

consideration of the Recommendation and the objections, as well as a de novo review of the entire

record, this Court adopts the Recommendation in its entirety.

          John E. Johnson’s Petition for Writ of Habeas Corpus (Docs. 1, 3) is DISMISSED

WITHOUT PREJUDICE. A certificate of appealability is DENIED.

          IT IS SO ORDERED this 19th day of April 2021.



                                                                 ________________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT COURT




1
    On February 24, 2021, Judge Deere recommended that this case be dismissed because Mr. Johnson did not pay the
    filing fee or file an IFP Motion. (Doc. 4). Before making that recommendation, Judge Deere filed (on January 12,
    2021) an Order instructing Mr. Johnson to either (1) “file a request to proceed in forma pauperis, along with a
    certificate that complies with the requirements of 28 U.S.C. § 1915(a)(2),” or (2) “pay the $5.00 filing fee.” (Doc.
    2). Mr. Johnson was given thirty (30) days to comply with the January 12, 2021 Order and was warned that failure
    to comply with the Order would result in dismissal under Local Rule 5.5(c)(2). (Id.). Mr. Johnson did not comply
    with Judge Deere’s Order. Twelve (12) days after the February 24, 2021 Recommendation for dismissal was filed
    by Judge Deere, Mr. Johnson filed a “Motion for In Forma Pauperis.” (Doc. 5). Even ignoring its lateness, Mr.
    Johnson’s filing does not comply with the requirements of 28 U.S.C. § 1915(a)(1) or 1915(a)(2).
